Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Four Seasons Nursing Center of Westland,
(CCN: 235578),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-10-763

Decision No. CR2544
Date: May 15, 2012

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose civil money penalties (CMPs) against Petitioner, Four Seasons Nursing Center of
Westland, of $7,250 per day for four days of immediate jeopardy, and $650 per day for
35 days, for a total CMP of $51,750.

I. Background

Petitioner is a skilled nursing facility located in Westland, Michigan. It participates in the
Medicare program, and its participation is subject to the requirements of sections 1819
and 1866 of the Social Security Act (Act), as well as implementing regulations at 42
C.F.R. Parts 483 and 488. Petitioner’s hearing rights are governed by regulations at 42
C.F.R. Part 498. To participate in the Medicare program, a nursing facility must maintain
substantial compliance with program requirements. To be in substantial compliance, a
facility’s deficiencies may pose no greater risk to resident health and safety than “the
potential for causing minimal harm.” 42 C.F.R. § 488.301.
The Secretary of Health and Human Services contracts with state survey agencies to
conduct surveys to determine whether skilled nursing facilities are in substantial
compliance. Act § 1864(a); 42 C.F.R. § 488.20.

This appeal involves an incident on January 26, 2010 when an 85-year old resident,
R101, sustained a blister on his left inner knee. This blister was discovered immediately
after he received moist heat pack therapy on that knee by a physical therapist at
Petitioner’s facility. R101 was moderately cognitively impaired and had diagnoses and
ealth conditions which included arteriosclerotic vascular disease, congestive heart
failure, anemia, and a history of lower left extremity deep vein thrombosis and edema,
among others. CMS Ex. 6 at 10-11, 14, 20 and 91. The Michigan Department of
Community Health, the state survey agency, initially sent a surveyor to Petitioner’s
facility on February 5, 2010 for investigation of an anonymous complaint it received.
Transcript (Tr.) at 29. That anonymous complaint alleged that a Resident had been
burned in physical therapy. Tr. at 29. The surveyor then performed a partial extended
complaint survey that ended on February 17, 2010. Following the survey, CMS
letermined that Petitioner was not in substantial compliance with the following
requirements: Tag F323 (42 C.F.R. § 483.25(h)), Accidents and Supervision; Tag F225
(42 C.F.R. § 483.13(c)(1)(ii)-(ili), (c)(2)), Staff Treatment of Residents; and Tag F490
(42 C.F.R. § 483.75), Administration.' By letter dated April 27, 2010, CMS notified
Petitioner that it imposed a CMP of $7,250 per day for four days of immediate jeopardy
beginning February 12, 2010 and continuing through February 15, 2010 for a total of
$29,000 and a CMP of $650 per day beginning February 16, 2010 and continuing through
March 22, 2010 for 35 days for a total of $22,750.

Petitioner timely requested a hearing of the deficiencies found and remedies imposed. I
conducted a hearing in this matter on May 16 through May 19, 2011 in Detroit, Michigan
and a transcript of the proceedings was prepared. CMS offered CMS Exhibits (Exs.) 1
through 27, which were admitted. Petitioner offered P. Exs. 1 through 42. I treated the
deposition of Petitioner’s witness, Riley Rees, M.D., as P. Ex. 43. I admitted P. Exs. 1-
22, 24-28, 30-40, and 42-43. Petitioner withdrew its proposed P. Exs. 23, 29, and 41.

CMS called Surveyor David Bolden, R.N., as a witness. Petitioner called Patricia D.
Lyden, R.N., MS, LNHA, Petitioner’s Administrator; David J. Fertel, DO, a vascular
surgeon and the wound care physician providing services to Petitioner’s residents; Jeff
Barry, R.N., the wound care nurse employed by Petitioner; Tiju James, PT, the physical
therapist who provided the moist heat pack therapy to R101; and Manoj Kummanathil-

' In its report of readiness, its prehearing memoranda and its post-hearing brief, CMS
states that the testimony and evidence show that Petitioner also was noncompliant with
Tag F314 (42 C.F.R. § 483.25(c)), Pressure Sores, and relies on that tag as an additional
and/or alternative basis for finding Petitioner in substantial noncompliance at the
immediate jeopardy level.
Santhakumari, PT, the Manager of Physical Therapy at Four Seasons. The testimony of
Riley Rees, MD, whom Petitioner offered as an expert witness, was taken by deposition;
the transcript of that deposition appears as P. Ex. 43. The parties filed post-hearing briefs
(CMS Br. and P. Br.) and post-hearing reply briefs (CMS Reply and P. Reply).

IL. Issues, Findings of Fact, and Conclusions of Law
A. Issues
The issues before me are:

e From February 12, 2010 through March 21, 2010, was the facility in substantial
compliance with Medicare requirements?

e Was CMS’s determination of immediate jeopardy level noncompliance clearly
erroneous? and

e Is the penalty imposed, $7,250 per day for the period February 12 through
February 15, 2010 and $650 per day for the period of February 16, 2010 through
March 22, 2010, reasonable?

B. Findings of Fact and Conclusions of Law

I make the following findings of fact and conclusions of law (Findings) in bold below
together with my analysis.”

Petitioner’s dispute here centers largely on discrediting the findings by Surveyor David
Bolden. The physical therapist, Tiju James, denies the statements Surveyor Bolden
attributes to her and contends that her words were taken out of context or misquoted
entirely. Similarly, Petitioner’s other key actors contend they too were misquoted or that
the statements attributed to them in the Statement of Deficiencies were untrue. See P.
Exs. 6, 7, 8, 9, 11, 13, 14, and 27, 28, 29, and 30. However, I have reviewed the
statements, declarations and testimony of Petitioner’s personnel. What I am struck with
is the ever-shifting and changing content of their statements regarding the incident
involving R101 on January 26, 2010 stemming from the moist heat pack therapy (and the
likelihood of harm to any other residents who might receive this type of treatment) in an

> [have reviewed the entire record, including all the exhibits and testimony. As I am not
bound by the strict terms of the Federal Rules of Evidence, I may admit evidence or
testimony and determine later upon a review of the record as a whole, what weight, if
any, I should accord that evidence or testimony. To the extent that any contention,
evidence or testimony is not explicitly addressed or mentioned, it is not because I have
not considered the contentions. Rather, it is because I find that the contentions were not
material to my determinations or were not supported by the weight of the evidence or by
credible evidence or testimony.
effort to try to convince me that Petitioner was in substantial compliance with
participation requirements. What troubles me even more, however, is the possibility that
one of Petitioner’s key witnesses fabricated documentation in order to bolster Petitioner’s
claims that it followed the requisite policy and procedures. CMS Ex. 16 at 57. I find
Petitioner’s indirect assertions of surveyor bias unfounded and a misperception of the role
of surveyors in the survey process. See Community Northview Care Center, DAB No.
2295 at 26-32 (2009) (indicating that surveyor interviews with facility staff, residents,
and family are a usual and important part of the survey process). Also, allegations of
surveyor bias “are largely irrelevant where noncompliance is demonstrated by objective
evidence independent of surveyor reports or testimony.” Canal Medical Laboratory,
DAB No. 2041 at 5-6 (2006). I found that to be evident here. In any event, I found
Surveyor Bolden’s testimony to be credible and consistent; he did his job as he was
trained to do it and there is no demonstrated indication he had any motivation to do
otherwise.

1. Petitioner failed to comply substantially with the Medicare participation
requirements.

CMS contends that Petitioner failed to comply substantially with certain Medicare
participation requirements. Specifically, Petitioner failed to report immediately an injury
of unknown origin to the Administrator of the facility and to other officials in accordance
with state law (Tag F225); to supervise R101 adequately in accordance with Petitioner’s
own established protocol during the administration of moist heat pack therapy on January
26, 2010, thereby causing R101 to sustain a “blister” on his left knee (Tag F323); and to
administer the facility so that it used its resources effectively and efficiently to attain or
maintain the highest practicable physical, mental and psychosocial well-being of its
residents.

a. Tag F323 — Adequate supervision to prevent accidents

Petitioner makes several arguments contending it adequately supervised its residents,
specifically R101: it argues that Tiju James, the physical therapist providing the
treatment, followed the requisite protocol; that the “blister” was not caused by the moist
heat therapy; that the “blister” was not a burn; and that the “blister” was either a “stasis
ulcer,” a “pressure ulcer,” an “abrasion” of “unknown etiology,” or a “friction and shear
injury.” P. Pre-Hearing Memorandum at 13, 18-19, 20; P. Supplemental Brief in
Opposition to CMS’s Motion for Summary Affirmance at 18. Petitioner therefore
essentially contends that whatever the wound was in terms of a clinical definition, it was
not the result of any lack of supervision by Petitioner or any failure on the part of
Petitioner to administer the moist heat pack therapy pursuant to applicable protocol.
Rather, Petitioner contends that the “fact that the area filled with fluid during the
treatment cannot be classified as a “wound” that occurred as a result of the treatment
itself. . . [i]t simply manifested itself at that time.” P. Supplemental Brief in Opposition
to CMS’s Motion for Summary Judgment at 17; see also P. Pre-Hearing Memorandum at
19.

I find that the evidence as a whole amply supports CMS’s finding that Petitioner was not
in substantial compliance with section 483.25(h). Petitioner failed to follow its own
procedure and policy for moist heat pack therapy. As a result, this failure resulted in a
lack of adequate supervision and assistance to R101 to mitigate a foreseeable risk of
harm, and had the potential for injury to other residents who also received such
treatment.* A major factor in my determination here was the credibility of Petitioner’s
evidence and witness testimony. My credibility determination appropriately involves
more than simply evaluating witness “demeanor” or other behavior apparent from in-
person observation. Lifecare Center of Tullahoma, DAB No. 2304, at 24 (2010). Where
documents or objective evidence may contradict a witness’ testimony or the testimony is
internally inconsistent or implausible, I may appropriately find that evidence lacks
credibility. See Ginsu Products, Inc. v. Dart Industries, Inc., 786 F. 2d 260, 263 qa Cir.
1986). When the credibility of evidence is in issue, it calls into question the reliability
and credibility of all the evidence presented by that party. Such a situation exists here. I
agree with CMS that the account of Ms. James was inconsistent and, in many instances,
incomprehensible. But what troubles me most is the sudden appearance of a document
presented by Petitioner to the State for its Informal Deficiency Review (IDR) of a
seemingly contemporaneous progress note which now purports to show that Ms. James
made five minute checks on R101 on January 26, 2010 and the total treatment time was
10 minutes. CMS Ex. 16 at 57. First, this document is inconsistent with Ms. James’
testimony that she did not write progress notes every time she completed a treatment
because it was done weekly. Tr. 266. Ms. James testified that she did not write a
progress note about each therapy session and that it is the policy to do a weekly note. Tr.
342; CMS Ex. 6 at 95 showing weekly status updates for the weeks of 1/21/2010 and

> Petitioner argues in its reply brief that CMS abandoned any arguments with respect to
R102 and R103 as a basis for a deficiency under Tag F323. P. Reply at 10. Petitioner
iowever misapprehends the stated deficiency. The surveyor found with respect to R101
that Petitioner failed to follow its established policy and protocol for moist heat pack
therapy. As stated in the Statement of Deficiency for Tag F323, since R102 and R103
also received moist heat pack therapy, they too were at risk for serious injury due to
Petitioner’s failure to follow its policy and procedure for administration of this therapy.
Thus, if I find that Petitioner did not follow its policy and procedure for this therapy with
respect to R101, I can reasonably infer that there is a great likelihood that Petitioner also
placed at risk any other resident who was receiving this therapy. This did not require that
CMS do anything more than establish that R102 and R103 had orders for this therapy.
CMS presented this evidence. CMS Ex. 8 at 13, 14; CMS Ex. 9 at 37, 44, and 45.
Consequently, CMS did not abandon its argument.

1/28/2010 with no mention of the incident on 1/26/2010. Next, she originally testified
that this document was her soft copy (Xerox) of the progress note she wrote on January
14, 2010 to which she added her note for January 26, 2010. CMS Ex. 27, Vol. 1 at 74
referring to P. Ex. 3 at 35 and comparing it to CMS Ex. 6 at 101. However, in pointed
questioning by the Assistant State Attorney General during the state proceeding, it
became immediately apparent that this new document was not merely the copy of the
January 14 progress note with a new entry for January 26 but rather the January 14 note
on the two documents were different. CMS Ex. 27, Vol. 1 at 73-75. When caught in this
iscrepancy at the state proceeding, Ms. James could offer no explanation for the two
ifferent January 14, 2010 notes. The explanation she offered at the hearing before me
was for the most part incomprehensible and inconsistent. Tr. 350; 352-53. And, her
explanation simply cannot be reconciled with her earlier testimony before me. See Tr.
346, 356-357. In fact, after CMS questioned Ms. James about the apparent discrepancies
in the two documents, Petitioner’s counsel stipulated that the notes were indeed different.
Tr. 348. I find — as CMS argues — that it is highly suspect that the only
“contemporaneous” documentation supporting the assertion that Ms. James performed
the required five-minute checks on R101 exists only in this lately-produced progress note
of dubious origin. CMS Br. at 15. Here, Petitioner tried to discredit Surveyor Bolden by
casting this dispute into the proverbial “he said — she said” situation. What Petitioner
overlooks is that my review of the facts involved is de novo and I must determine
whether CMS has made a prima facie case of a deficiency. I look to the entire body of
evidence in doing so, and am interested in determining whether the entire record, and not
simply one witness’s statements, support that prima facie case. If I find that it has, then I
must determine whether Petitioner, by a preponderance of the evidence, rebutted that
prima facie case.

I do not find that Petitioner has rebutted CMS’s prima facie case that showed Petitioner
was not in substantial compliance with its policy and procedure for administering moist
eat pack therapy. In doing so, | also find that P. Ex. 3 at 35 lacks credibility as does the
entire testimony of Ms. James, the physical therapist who administered the heat pack
therapy. Her testimony was replete with inconsistencies on critical aspects of the
administration of the heat pack therapy, encompassing not only the duration of the
therapy but other key aspects, such as whether she measured the temperature of the heat
pack after it was removed from the hydrocollator and whether she left R101’s side or was
treating only R101 at the time of the incident. Compare P. ex. 40 with P. Ex. 28; Tr. 259;
P. Ex. 43 at 59.

It is undisputed that on January 26, 2010, R101 had no blister or mark on his left knee
prior to receiving moist heat pack therapy. Yet a fluid-filled blister did appear on his
knee when Ms. James removed the heat pack from his knee. P. Ex. 3 at 22, 5, 11.
Whether R101’s “wound” or “blister” can be more precisely characterized as a pressure
ulcer, a stasis ulcer, a pressure sore, or a burn is not necessarily relevant to my
determination of whether Petitioner provided adequate supervision to R101 and to

similarly situated residents to prevent accidents. The occurrence of the wound is the
important fact; the specific kind of wound is relevant only to shed light on the nature of
the supervision being provided and its adequacy for the resident’s condition. Briarwood
Nursing Ctr., DAB No. 2115 at 11 (2007); St. Catherine’s Care Ctr of Findlay, Inc.,
DAB No. 1964 at 11 (2005). The fact that a “wound” appeared on R101’s knee after he
received moist heat pack therapy necessarily requires Petitioner as well as the state
surveyor to look closely at whether this wound could have been or would have been
prevented had Petitioner taken all measures that are within its power to prevent accidents
or injuries that are reasonably foreseeable. Contrary to Petitioner’s contentions, this is
not and never has been a strict liability standard; rather it is the duty of the facility to
provide its residents with adequate supervision pursuant to the regulatory requirements
for Medicare participation at 42 C.F.R. § 483.25(h).

Surveyor Bolden explained that he examined the facility’s policy for moist heat pack
treatment, and that the facility’s policy and procedures called for the physical therapist
conducting the treatment to check the area being treated at least every five minutes during
the course of the moist heat pack therapy — given R101’s cognitive function and his
istory of certain illnesses — in order to protect him from burns or adverse reaction to the
eat. CMS Ex. 7; CMS Ex. 27, Vol 2 at 56, 59; CMS Ex. 26 at 5 (elderly individuals are
at greater risk of thermal injury).

At no time did the surveyor indicate that R101 should not have received moist heat
therapy. Rather, the surveyor explained that he simply was reviewing whether
Petitioner’s implementation of the heat pack therapy to R101 was consistent and in
accordance with the facility’s own policies and procedures for such therapy. CMS Ex.7
at 3; CMS Ex. 13 at 5, 6. The policies and procedures specifically state that once the heat
pack is applied, the physical therapist should inspect the area of treatment every five
minutes and the treatment should be discontinued if there are any signs of redness. In
order to determine this, Surveyor Bolden made his request — at the time he entered the
facility for the survey — for all of the documents that Petitioner used to document its
treatment of R101. Tr. 31, 33-40; 43-44; 262, 264. The documents he was given at the
time of the survey are contained in CMS Exhibit 6, pages 93-105 and 107. The only
document that Surveyor Bolden received that contained any mention of duration of the
therapy was the Rehab Services Screen form (CMS Ex. 6 at 107) from the Rehabilitation
M.A.S.T.E.R.S., the physical therapy contractors for whom Ms. James worked. On that
form dated January 26, 2010, Ms. James had hand-written on the bottom corner of the

page:

Resident was getting moist heat pack 5-15 minutes with [8 layers of towel] + heat
pad, Resident didn’t complain about any pain or overheat after treatment done
noted blister and informed.

CMS Ex. 6 at 107; Tr. 43; Tr. 290.
Because of the ambiguity of this note, Surveyor Bolden testified that he asked Ms. James
three times how long the hot pack was on R101, and each time he asked her to show him
a record which would confirm this. He testified that she told him:

that she inspected the area prior to the treatment, that there were no injuries
present . . . She put the treatment—the hot pack therapy on, that it was on for a
timeframe that she couldn’t define. I offered her the record to review. There was
the one note [CMS Ex. 6 at 107] that said it was on from five to 15 minutes. I
asked her to clarify how long that meant it was really on for. Several different
times and different ways, I tried to word the question. She said she didn’t know.
It could have been for 15 minutes, it could have been up to 20 minutes. She
doesn’t know how long it was really on for... .

Tr. at 41-42; see also Tr. at 44.* He further stated:

I asked her about the - - what she was doing during the course of the treatment
itself, did she go back and look at the leg, did she examine it for signs of redness,
for early signs of injury . . . She said she did not.

Tr. at 42. Given what Ms. James told Surveyor Bolden she did during the therapy
session, he determined that the facility’s policies and procedures were not followed and
that this failure resulted in lack of adequate supervision of R101 during his heat pack
therapy. This lack of supervision in these circumstances also resulted in actual injury to
this resident. Specifically, the surveyor was told by Ms. James that she did not remove
the pack every five minutes to check the area receiving treatment.

There is nothing in the contemporaneous medical records given Surveyor Bolden
indicating that assessments to the area were made every five minutes from the time the
heat pack was applied to the time the heat pack was removed. CMS Ex. 6 at 4. Also, the
policy and procedures state that the temperature of the heat pack before application
should be 103° F to 113° F. CMS Ex. 6 at 4; CMS Ex. 13 at 6; CMS Ex. 27, Vol. 1 at
96-97. While there was a temperature log for the water in the hydrocollator, there was no
contemporaneous documentation showing that the temperature of the heat pack had been
checked prior to its application to R101. P. Ex. 17. Moreover, no one told or showed

+ Surveyor Bolden testified that he specifically asked Ms. James about her note (CMS Ex.
6 at 107) indicating the resident was getting heat pack therapy “5-15 minutes” and asked
again how long she applied the heat pack for and she responded that she didn’t know
exactly how long it was on for. He also testified that he asked her directly whether she
removed the heat pack and towels to look at the knee any time during the therapy and she
told him that the only time she looked at the knee was when she removed the heat pack at
the end of the therapy and she found the blister. Tr. at 44; CMS Ex. 27, Vol. 1 at 96-97.

Surveyor Bolden how the temperature of the heat pack was determined after it had been
removed from the Hydrocollator.> CMS Ex. 3 at 21; CMS Ex. 13 at 6. Ms. James
testified that it generally took about 10 minutes for the packs to cool down after removal
from the hydrocollator. Tr. 316. She claimed that she took the temperature of the hot
pack with a digital thermometer prior to placing it on the resident but she admits there is
no contemporaneous documentation that was done.° She also states that she never told
Surveyor Bolden about this nor did she show him the thermometer. Tr. 317 (“I didn’t
[show him] -- he never asked me for the entire procedure, so I didn’t show him the entire
procedure.”); Tr. 421.422. While she claims now that she checked the temperature of
the heat pack prior to applying it on R101, her testimony and her prior statements are
internally inconsistent. See also P. Ex. 43 at 56, and 79 (Dr. Rees testified that when Ms.
James demonstrated the heat pack procedure for him she did not measure the temperature
of the pack after it was removed; she merely waited a period of time before she placed it).
The Physical Therapy Manager testified that while he was present in the room when the
therapy was administered to R101, his back was to the therapist and resident and he did
not actually see Ms. James as she prepared and administered the therapy to the resident.’

* A hydrocollator is a professional heating unit with thermostat controls which contains
water that is heated by the unit. P. Ex. 15. The heat packs, which are filled with silica
gel, are soaked in the water heated by the hydrocollator. The temperature of the water in
the hydrocollator should be between 165°-175° F. CMS Ex. 13 at 6; P. Ex. 16 at 4.

° Rehabilitation Masters, Ms. James’ employer, requires all therapists to demonstrate Hot
Pack Employee Competency. To this end, each employee performs the steps of the
required procedure which is documented on a form by Rehabilitation Masters. I note that
the form presented to demonstrate Ms. James’ competency at Step 3 does not specify or
require the therapist, once the heat pack is removed from the hydrocollator, to ascertain
the temperature of the heat pack before applying it to the patient. See P. Ex. 16 at 4.
Also, not once in three of her statements made after the incident does she even mention
measuring the temperature of the hot pack after it is removed from the hydrocollator; the
first mention of this was during the state proceeding and in a supplemental declaration
some months after that. See P. Exs. 9, 10, 28 and compare with CMS Ex. 27, Vol.1 at 43
and P. Ex. 40 at 4.

’ This witness’s initial testimony was misleading and confusing, leading one to initially
believe that he actually saw what Ms. James did. Tr. 380 (when asked if he knew if Ms.
James waited long enough for the hot pack to cool down, he responded, “She did.”) He
indicated however that his testimony was based on the supposition that she followed the
procedures as he did not actually see what she did. Also, there is no indication from his
testimony that it was customary to take the temperature of the pack when it was removed.
Rather it appears that the usual practice was to wait some time after the removal of the
pack to allow the excess water to evaporate and for the pack to cool down. Tr. 381. I
was left with the distinct impression that measuring the temperature of the heat pack after

10

Tr. 596-597 (“Tiju James called me. She asked me, ‘Manoj, can you turn around and look
at his knee?’ . . . So then I asked Tiju to tell me what happened.”) He therefore had no
first- hand knowledge of whether she followed the policies and procedures; he did not
actually see her prepare the heat pack or administer the therapy. He merely asked her to
describe to him what she did after the fluid-filled blister was found on R101’s knee.

Thus, Petitioner has provided no reliable contemporaneous documentation or evidence to
rebut CMS’s prima facie case that Petitioner was not in substantial compliance with 42
C.F.R. § 483.25(h) and followed its own policy and procedures for administration of the
moist heat pack therapy.

b. Tag F314 — Pressure Sores

In an effort to rebut CMS’s determination that it failed adequately to supervise the
administration of the moist heat pack therapy to R101, Petitioner turns its focus to the
nature of the “wound” and argues that the lesion (the fluid-filled blister) was not a
thermal injury caused by the moist heat pack therapy but was the result of a shear or
friction-type pressure ulcer or stasis ulcer. Petitioner defends itself against the citation
based on the lack of adequate supervision by arguing that the wound was not the result of
the heat therapy but was caused by friction or pressure (because R101 ‘was known to
prefer lying on his side with his knees together or while on his back he would
consistently cross his legs, causing pressure to the inner surfaces of his knees”). P. Ex. 8;
see also P. Exs. 6, 7, 22, 25, 26, 42. CMS, however, argues that if I should find the
wound to be caused from shear, friction, or pressure, then I should find that R101’s
wound was an avoidable facility-acquired pressure sore stemming from Petitioner’s
failure to comply with 42 C.F.R. § 483.25(c) (F314 — Pressure Sores).

I am baffled that Petitioner would expect that its argument that the wound on R101’s
nee was the result of friction or a shear injury brought on or aggravated by the moist
eat pack therapy would somehow amount to a defense against a finding that Petitioner
did not substantially comply with Medicare requirements.* The applicable regulation

its removal from the hydrocollator and prior to application on a patient was something
that routinely became part of the procedure after the survey ended and this deficiency was
found.

* Petitioner contends that a wound resulting from friction or shear is not a pressure sore,
yet one of its witnesses did testify that injuries resulting from known friction or shear
could be avoided if appropriate interventions were in place. P. Ex. 23 at 42, 59. In this
instance, whether it is labeled a shear or friction wound, a statis ulcer, or a pressure sore,
a facility is under an obligation, once it knows that its resident is at risk for such an injury
to do whatever is reasonably possible to prevent such an injury. I also note that
Petitioner’s administrator testified that the fact that R101’s wound was included on the
11

requires that each resident receive and the facility must provide the necessary care and
services to attain or maintain the highest practicable physical, mental, and psychosocial
well-being, in accordance with the comprehensive assessment and plan of care. 42
C.F.R. § 483.25. That regulation further provides—

(c) Pressure Sores. Based on the comprehensive assessment of a resident,
the facility must ensure that—
(1) A resident who enters the facility without pressure sores does not
develop pressure sores unless the individual’s clinical condition
demonstrates that they were unavoidable ....

There is no dispute that when R101was admitted to the facility, he had no “wound” and
was not considered at risk for developing a pressure ulcer or pressure sore. CMS Ex. 6 at
16. The first time documentation in his records suggested that R101 might be at risk for
developing a pressure ulcer was his Resident Assessment Protocol Summary (RAP) dated
January 27, 2010. This RAP was clearly developed after the wound to his knee appeared
on January 26, 2010. CMS Ex. 6 at 25 and 28; compare with CMS Ex. 6 at 21 (the
Minimum Data Set Assessment which accompanies R101’s RAP dated January 27, 2010
and does not indicate under “Section M. Skin Condition” any ulcer or wound experienced
by R101 within the last 90 days). Similarly, R101’s MDS dated February 2, 2010 at
Section M does not reflect any skin problem or ulcer within the time from the last MDS
or within the last 90 days. CMS Ex. 6 at 32. The Daily Skilled Nurses Notes given to the
surveyor when he arrived at the facility on February 5, 2010 had only one indication of a
wound to R101’s knee. CMS Ex. 6 at 49-92. The entry on January 26, 2010, the date of
the incident, had the following entry by the Assistant Director of Nursing—

Called to therapy dept. to visualize a fluid filled area to L knee. Res. Denied pain.
Knee to be wrapped [with] Kerlix for protection if res allows.

CMS Ex. 6 at 70. There is no mention anywhere in the Skilled Nurses Notes for the
period of January 26 through February 5, 2010, that R101 had any wound or problem to
is knee.

Furthermore, if R101 was at risk for the formation of a pressure ulcer, or if facility staff
new that R101 “was known to prefer lying on his side with his knees together or while
on his back he would consistently cross his legs, causing pressure to the inner surfaces of

is knees,” the facility should have provided specific interventions for this risk in his

Weekly Pressure Sore Report does not mean the wound was in fact a pressure sore. P.
Ex. 3 at 14. However, this document as well as the Weekly Wound Measurement Report
show that the facility treated the “wound” as a pressure sore as it was “staged” and
labeled by the facility as a pressure sore, even though the form allowed for other labels
for the wound as appropriate. P. Ex. 3 at 14-16; CMS Ex. 10 at 99.

12

individualized care plan. P. Ex. 8. The documents given Surveyor Bolden contain no
care plan interventions related to a potential risk for pressure ulcer formation (CMS Ex.
6). Petitioner presented a care plan intervention related to R101’s apparent risk for
pressure ulcer formation with the documents presented to the State for the IDR review.
CMS Ex. 10 at 94. That care plan is dated as initiated on February 2, 2010, after the
incident on January 26, 2010 and well after R101’s initial admission assessments. The
care plan specifies the following interventions: report to licensed nurse any areas of
redness, sign or symptoms of skin breakdown observed during daily care; weekly skin
assessment by licensed nurse; float heels while in bed; protect edematous skin from
injury; provide incontinence care as needed; pressure reduction mattress on bed; cushion
to wheelchair daily when up in wheelchair; labs as order; monitor wheelchair and
furnishings in environment for sharp edges that could cause injury; encourage intake of
75-100% of diet and fluids daily; consult wound care team as needed. CMS Ex. 10 at 94.
However, none of these “interventions” address the observations of the wound nurse (I
ave observed [that R101] habitually keeps his legs together, so that his knees are
touching”) or of the Physician Assistant (“[R101] was known to prefer lying on his side
with his knees together, or while on his back would consistently cross his legs, causing
pressure to the inner surfaces of his knees, resulting in knee-to-knee contact”). P. Ex. 27;
P. Ex. 26. If these two staff members observed that this was occurring, they rather
plainly had an obligation to make sure that R101’s behavior was addressed through
specific interventions in his individualized care plan. One need only look at R101’s care
plan to see that this was not done; not one of the interventions on his care plan addresses
the claims by these two facility staff members that R101 allegedly kept his knees
together. CMS Ex. 10 at 94. Indeed, if this was a concern then one would expect some
intervention that would direct some sort of pillow or foam protectors to be used between
R101’s knees to protect against this obvious source of potentially-dangerous pressure or
friction. And, as a result, if R101’s wound could be considered a pressure sore, there is
nothing in the record — nor has Petitioner provided any argument or evidence — to
indicate that development of pressure sores would be unavoidable due to R101’s clinical
condition.

Therefore, I conclude that even if Petitioner’s wound was due to friction or shear as
Petitioner argues, at best that only establishes that Petitioner was not in substantial
compliance with Tag F314.

c. Tag F225 — Investigate/Report allegation of mistreatment, neglect,
or abuse, including injuries of unknown source

Petitioner initially did not address this deficiency finding; it only addressed the
deficiencies for which immediate jeopardy was cited. Petitioner’s Pre-Hearing
Memorandum of Law. It was only after CMS moved for summary judgment with respect
to this deficiency that Petitioner stated that CMS was not entitled to summary judgment
with respect to this deficiency. P. Supplemental Brief in Opposition to CMS’ Motion for
13

Summary Affirmance at 21. Then in its posthearing brief and posthearing reply brief, it
did not address this deficiency finding.

The regulation requires that the facility must ensure that all alleged violations involving
mistreatment, neglect, or abuse, including injuries of unknown source, are reported
immediately to the administrator of the facility and to other officials in accordance with
State law, that the facility must have evidence that all alleged violations are thoroughly
investigated, and that the results of all investigations must be reported to the
administrator and to other officials in accordance with State law within five working days
of the incident. 42 C.F.R. § 483.13(c).

The facility’s own policy requires that any alleged case of mistreatment, neglect, or
injuries of unknown source must be reported to the Administrator immediately and then
the facility Administrator or his or her designee must, within 24 hours of the incident,
notify the State licensing/certification agency as well as the resident’s representative and
attending physician. CMS Ex. 11. There is no dispute that this particular incident was
not reported to the State at the time of its occurrence or shortly thereafter. In fact, the
only way the State became aware of the incident was through an anonymous complaint
which led to the survey in question. CMS Ex. 27, Vol. 2 at 7. Moreover, while the
Administrator may dispute some aspects of her conversation with Surveyor Bolden, she
never directly disputes that she was not specifically and immediately told about this
incident or injury as required by facility policy. P. Ex. 14.

Nor is there any mention in the Nurse’s Notes that R101’s doctor was informed of this
wound or that his family was notified at the time of the incident or shortly after. I find it
puzzling that although the Incident/Accident Report indicates that Dr. Hammoud was
notified on January 26, 2010 at 12:30 p.m., there is no mention anywhere else in R101’s
medical records, physician orders, or Nurses Notes for that date that the doctor was
notified or, if he was, that he called the facility with respect to this accident. CMS Ex. 6
at 108. I would expect the Nurses Notes to reflect not only the incident but that Dr.

Hammoud was informed of the incident and
incident. Nothing of that nature appears in t
Incident Report also requires the reporter to

designated rep, or next of kin was notified o
only that “Res spoke to family.” CMS Ex. 6

the doctor’s response to the reported
e medical records for this Resident. The

specify what person, agency, legal guardian,

this incident yet the Incident Report states
at 108. While R101’s initial Minimum Data

Set Assessment indicates that he is responsible for himself, the record also suggests that it

was apparent on admission that he was cogn:

itively impaired. CMS Ex. 6 at 18. The

record also indicates that R101’s family — his wife and daughters — were actively
involved with his care and visited on a regular basis. CMS Ex. 10 at 70. I find it then

troubling that Petitioner did not notify R101’

Resident to do so himself.

s family of the incident but left it to the
14

The first mention in R101’s medical records of any information from the doctor appears
on February 4, 2010 and then on February 6, 2010, the day before and the day after the
surveyor arrived for the complaint survey. CMS. Ex. 10 at 92-93. Actually, the
physician order dated February 4, 2010 is the only contemporaneous record in the
medical record indicating that the physician was even aware of the wound to R101’s
nee. See also P. Ex. 4 at 4 and P Ex. 5. This telephone order though is dated February
4, 2010 and comes some nine days after the incident on January 26, 2010. The first
physician note dated February 4, 2010 calls for cleaning the wound to R101’s left knee
with normal saline and wound cleanser and applying triple antibiotic cream with a dry
dressing every day. CMS Ex. 10 at 92. The only indication that that R101’s doctor may
ave been apprised of the situation is from the February 6, 2010 Daily Skilled Nurses
Notes, which was the day after the surveyor arrived for the complaint survey. CMS Ex.
10 at 53. The note indicates that “Dr. Clark Hammoud in today, new order . . . wound
care consult.”

Both the terms of 42 C.F.R. § 483.13(c) and the facility’s own policy require a prompt
and thorough investigation culminating in a report setting out the results of the
investigation. CMS Ex. 11 at 6. The only documented review of the incident appears in
a four-sentence note from a February 2, 2010 Safety Meeting. CMS Ex. 6 at 110. I find
nothing about this note amounts to the kind of Investigation Report contemplated by the
facility’s own policy, much less the requirements of the regulation. Thus, I conclude that
Petitioner was not in substantial compliance with 42 C.F.R. § 483.13(c) - tag F225.

d. Tag F490 — Administration

A facility must be administered in a manner that enables it to use its resources effectively
and efficiently to attain or maintain the highest practicable physical, mental, and
psychosocial well-being of each resident. 42 C.F.R. § 483.75. As I pointed out above,
while the facility had policies and procedures for reporting and investigating injuries of
unknown origin as well as policies and procedures for providing moist heat pack therapy,
they failed to follow their own established policies and procedures. Also, the Board has
held that a finding of noncompliance with respect to 42 C.F.R. §483.75 may be derived
from findings of noncompliance with other participation requirements. Life Care Center
of Tullahoma, DAB No. 2304 at 45 (2010), citing Stone County Nursing and Rehab. Ctr.,
DAB No. 2276 at 15-16 (2009). There is no dispute that the Administrator was not
informed of the incident in question, there is no dispute that Petitioner failed to report the
injury to the State as required, and there is no dispute that Petitioner failed to investigate
the incident thoroughly and properly as required. Thus, I find that the evidence supports
the finding that Petitioner was not in substantial compliance with this requirement.

15

2. CMS’s finding of immediate jeopardy was not clearly erroneous.

Immediate jeopardy exists if a facility’s noncompliance has caused, or is likely to cause,
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301. A
finding of actual harm is not a prerequisite for a finding of immediate jeopardy. Stone
County Nursing & Rehab Center, DAB No. 2276 at 19 (2009). CMS’s determination as
to the level of a facility’s noncompliance (which would include an immediate jeopardy
finding) must be upheld unless it is “clearly erroneous.” 42 C.F.R. § 498.60(c). The
Board has observed repeatedly that the “clearly erroneous” standard imposes on facilities
a heavy burden to show no immediate jeopardy and has sustained determinations of
immediate jeopardy where CMS presented evidence “from which ‘[o]ne could reasonably
conclude’ that immediate jeopardy exists.” Barbourville Nursing Home, DAB No. 1962,
at 11; Florence Park Care Center, DAB No. 1931, at 27-28 (2004).

I find that CMS’s assertion that the facility’s noncompliance created a situation of
immediate jeopardy was not clearly erroneous. Here, Petitioner failed to provide
adequate assistance and supervision to R101 to protect him from accidents because it
failed to follow its own policies and procedures for the application of moist heat pack
therapy. This failure caused not only R101 serious injury, but had the likelihood of
causing serious harm or serious injury to the other two residents, R102 and R103, who
were receiving the same therapy. Petitioner argues that the “harm” or wound was not
serious and therefore no immediate jeopardy existed. I disagree. Here, the failure to
follow its procedures resulted in actual harm to this resident. Any wound resulting from
the failure to properly administer a therapy is serious. Given R101’s conditions and his
age, it is merely fortuitious that his injury was not more serious, or attended by more
dangerous sequelae. It should be beyond debate that any wound in an elderly patient has
the potential for serious negative outcomes including dangerous infection and pain. I also
find that Petitioner was culpable in this situation where its staff failed to follow its own
policies and procedures for administering and supervising a resident receiving moist heat
pack therapy.

3. The penalty imposed is reasonable.

CMS imposed a civil money penalty (CMP) in the amount of $7,250 per day for four
days beginning February 12, 2010 and continuing through February 15, 2010 and a CMP
of $650 per day for 35 days beginning February 16, 2010 and continuing through March
22, 2010.

In order to determine whether the CMPs are reasonable, I apply the factors listed in 42
C.F.R. § 488.438(f), which are: (1) the facility’s history of noncompliance; (2) the
facility’s financial condition; (3) factors specified in 42 C.F.R. § 488.404; and (4) the
facility’s degree of culpability, which includes neglect, indifference, or disregard for
16

resident care, comfort, or safety. The absence of culpability is not a mitigating factor.
The factors listed in 42 C.F.R. § 488.404 include: (1) the scope and severity of the
deficiency; (2) the relationship of deficiency to other deficiencies resulting in
noncompliance; and (3) the facility’s prior history of noncompliance in general and
specifically with reference to the cited deficiencies.

In reaching a decision on the reasonableness of the CMP, I must consider whether the
evidence supports a finding that the amount of the CMP is at a level reasonably related to
an effort to produce corrective action by a provider with the kind of deficiency found, and
in light of the above factors. I am neither bound to defer to CMS’s factual assertions, nor
free to make a wholly independent choice of remedies without regard for CMS’s
discretion. Barn Hill Care Center, DAB No. 1848, at 21 (2002).

Petitioner did not contest the reasonableness of the CMP and presented no argument or
evidence to dispute CMS’s determination. I note that the CMP of $7,250 per day is at the
higher penalty range for situations of immediate jeopardy ($3,050-$10,000). However,
CMS indicates that Petitioner has a recent history of noncompliance with Tag F323 at the
scope and severity level of G in two past surveys (March 2009 and February 2008).

CMS Ex. 18. Lagree with CMS that this recent history of actual harm under Tag F323
combined with Petitioner’s failures here with respect to R101 shows Petitioner’s
continuing inability to recognize situations that could result in an accident and
Petitioner’s continuing failure to investigate thoroughly and report incidents to the
Administrator. I further find that the facility here is culpable for the deficiency because it
did not properly supervise its staff to determine whether its own policies and procedures
were being implemented as required. These factors taken together are more than
sufficient to sustain the CMP of $7,250 for four days. I further conclude that the CMP of
$650 for 35 days until substantial compliance was achieved on March 23, 2010 is
reasonable as verified by revisit surveys on March 23, 2010 and April 12, 2010.

I therefore find the penalties imposed reasonable.
HI. Conclusion
For the reasons discussed above, I find that Petitioner was not in substantial compliance

with Medicare requirements and that some of its noncompliance posed immediate
jeopardy to resident health and safety. I affirm as reasonable the penalties imposed.

/s/
Richard J. Smith
Administrative Law Judge

